             Case 8:19-bk-01274-CPM            Doc 143     Filed 07/30/19     Page 1 of 14




                      IN THE UNITED STATES BANKRUPTCY COURT
                    MIDDLE DISTRICT OF FLORIDA,TAMPA DIVISION


In the Matter of:                                                CASE No.: 8:19-bk-01274
                                                                 Chapter 11
NATIONAL RADIOLOGY CONSULTANTS,P.A.,

                        Debtor.
                                                       /


                                CREDITOR,VRAD'S MOTION TO
             CONVERT OR DISMISS THIS CASE AND APPOINT A TRUSTEE



         COMES NOW Creditor, VIRTUAL RADIOLOGIC PROFESSIONALS OF ILLINOIS,

S.C.,INC.,(hereinafter referred to as"VRAD")and hereby files their Motion to Convert or Dismiss

this case and appoint a Trustee and hereby fiirther advises the Court,the Debtor,the US Trustee and

all other interested parties as to the following:

        1.     This Court is intimately aware that pursuant to 11 U.S.C.A. § 1112(b)(1) a party in

interest can request and move to convert a case under this chapter to a case under chapter 7 or

dismiss a case under this chapter, whichever is in the best interests of creditors and the estate, for

cause unless the court determines that the appointment imder section 1104fa) of a trustee or an

examiner is in the best interests of creditors and the estate.


       2.      Furthermore, 11 U.S.C.A. § 1104, entitled,"Appointment oftrustee or

examiner" provides:

        "(a) At any time after the commencement of the case but before confirmation of a plan,
on request of a party in interest or the United States trustee, and after notice and a hearing, the
court shall order the appointment of a trustee—

        (I)for cause, including fraud, dishonesty, incompetence, or gross mismanagement of the
affairs of the debtor by current management, either before or after the commencement of the
case, or similar cause, but not including the number of holders of securities of the debtor or the
amount of assets or liabilities ofthe debtor: or
Case 8:19-bk-01274-CPM   Doc 143   Filed 07/30/19   Page 2 of 14
Case 8:19-bk-01274-CPM   Doc 143   Filed 07/30/19   Page 3 of 14
Case 8:19-bk-01274-CPM   Doc 143   Filed 07/30/19   Page 4 of 14
Case 8:19-bk-01274-CPM   Doc 143   Filed 07/30/19   Page 5 of 14
Case 8:19-bk-01274-CPM   Doc 143   Filed 07/30/19   Page 6 of 14
Case 8:19-bk-01274-CPM   Doc 143   Filed 07/30/19   Page 7 of 14
Case 8:19-bk-01274-CPM   Doc 143   Filed 07/30/19   Page 8 of 14
Case 8:19-bk-01274-CPM   Doc 143   Filed 07/30/19   Page 9 of 14
Case 8:19-bk-01274-CPM   Doc 143   Filed 07/30/19   Page 10 of 14
Case 8:19-bk-01274-CPM   Doc 143   Filed 07/30/19   Page 11 of 14
Case 8:19-bk-01274-CPM   Doc 143   Filed 07/30/19   Page 12 of 14
Case 8:19-bk-01274-CPM   Doc 143   Filed 07/30/19   Page 13 of 14
Case 8:19-bk-01274-CPM   Doc 143   Filed 07/30/19   Page 14 of 14
